Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-26-2006

Coulthrust v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4151




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Coulthrust v. Atty Gen USA" (2006). 2006 Decisions. Paper 1210.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/1210


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                  NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     NO. 05-4151
                                    _____________

                           DORRELL R. COULTHRUST,
                                         Petitioner

                                           v.

                             ATTORNEY GENERAL OF
                              THE UNITED STATES,
                                         Respondent
                              _____________________

                         Petition for Review of an Order of the
                          United States Department of Justice
                             Board of Immigration Appeals
                                (BIA No. A35-217-605)
                             ________________________

                      Submitted Under Third Circuit LAR 34.1(a)
                                 February 23, 2006

               Before: ROTH, RENDELL and AMBRO, Circuit Judges.

                                (Filed: April 26, 2006)


                             OPINION OF THE COURT


PER CURIAM

      Dorrell Coulthrust petitions for review of an order of the Board of Immigration

Appeals (BIA or Board) denying his motion to reopen his immigration proceedings. For
the reasons that follow, we will deny the petition.

       In April 2003, an immigration judge (IJ) ordered Coulthrust deported to Barbados.

On December 15, 2003, the BIA affirmed the IJ’s order. On July 28, 2004, this Court

dismissed Coulthrust’s petition for review of the BIA’s order, and on October 13, 2004,

we denied Coulthrust’s petition for rehearing. On July 11, 2005, Coulthrust filed a

motion to reopen the immigration proceedings with the BIA. The BIA denied the motion

as untimely, and Coulthrust subsequently filed a timely petition for review.

       We have jurisdiction under 8 U.S.C. § 1252. We review the Board’s denial of a

motion to reopen for an abuse of discretion with “broad deference” to its decision.

Ezeagwuna v. Ashcroft, 325 F.3d 396, 409 (3d Cir. 2003). Under this standard, we will

reverse the BIA’s decision only if it is “arbitrary, irrational, or contrary to law.” Sevoian

v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). A motion to reopen must be filed no more

than ninety days after the final administrative decision was rendered. See 8 C.F.R §

1003.2(c)(2).1

       Here, Coulthrust concedes that the motion to reopen was filed more than a year

past the time allowed for such motions. Coulthrust argued in his motion to reopen that he

has requested records through Freedom of Information Act requests but the Department

of Homeland Security has not yet provided those records. However, Coulthrust does not

describe these records or explain how they would prove that he is a United States national


  1
   There are exceptions to this deadline which are not applicable here. See 8 C.F.R. §
1003.2(c)(3).

                                              2
or undermine the BIA’s conclusion that he is an aggravated felon subject to deportation.

      We find no basis to conclude that the BIA abused its discretion in denying

Coulthrust’s motion to reopen. Accordingly, we will deny the petition for review.